Title: Court Decree in the Case of JM and William Madison v. James Taylor and Others, 24 May 1803 (Abstract)
From: Orange County Courthouse
To: 


24 May 1803. JM and William Madison, executors for the estate of James Madison, Sr., deceased, are awarded a decision against James Taylor, Samuel Smith, and William Smith in the amount of £12 at 6 percent annual interest from 16 Mar. 1798 until payment. The sum of $20 already paid is to be credited against the judgment.
 

   
   Letterbook copy (Vi: Orange County Courthouse Records). 1 p.


